Citation Nr: 0704188	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-06 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for cicatrix scar of 
the scalp. 

2.  Entitlement to a compensable rating for the residuals of 
fracture to the right second rib.

3.  Entitlement to a compensable rating for malaria.

4.  Entitlement to a compensable rating for the residuals of 
gunshot wound to muscle group XVII of the right buttock.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which continued a 0 percent evaluation for 
cicatrix, scalp, continued a 0 percent evaluation for the 
residuals, old fracture, second right rib, continued a 0 
percent evaluation for malaria, and continued a 0 percent 
evaluation for gunshot wound, group XVII, right buttocks.  In 
an increased rating claim, a claimant is presumed to be 
seeking the maximum amount permitted by law.  AB v. Brown, 6 
Vet. App. 35 (1993).

In his substantive appeal, the veteran requested a hearing 
before the Board at a local VA office.  In a March 2005 
statement, the veteran indicated that he no longer wanted a 
Board hearing and that the veteran wanted his case sent to 
the Board.  It appears all due process concerns were 
satisfied in this case.   


FINDINGS OF FACT

1.  The veteran has a 3 by 1 cm. scar on the frontoparietal 
area of the scalp which is not manifested by problems of 
levelness, tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion.     

2.  The residuals of fracture to the right second rib are 
asymptomatic.

3.  The veteran does not currently suffer from a relapse of 
malaria with active residuals.  

4.  The medical evidence shows that the veteran's gunshot 
wound was a through and through deep and penetrating wound 
with entrance and exit in the glutus region from shrapnel 
fragments that had a track through muscle tissue.  

5.  The medical evidence shows that the residuals of gunshot 
wound to muscle group XVII of the right buttock is not 
productive of adherence, intermuscular scarring, adhesion of 
the bone, loss of deep fascia, loss of muscle substance, 
impairment of muscle tone, or positive evidence of 
impairment.

6.  The evidence shows a slight decrease in range of motion 
of the veteran's right hip and a 1 cm. metallic object 
inferior to the right femoral neck in his right leg.

7.  The veteran has a barely perceptible 2 by 1 cm. scar on 
the mid part of the right gluteus which is slightly depressed 
and is not manifested by problems of tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hypopigmentation, hyperpigmentation, 
abnormal texture, or limitation of motion due to the scar.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for cicatrix scar of 
the scalp have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.118, Diagnostic Code 7800 
(2006).

2.  The schedular criteria have not been met for a 
compensable disability rating for the residuals of fracture 
to the right second rib.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5297 
(2006).  

3.  The criteria for a compensable disability rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 
6304 (2006).

4.  The criteria for a 20 percent rating for gunshot wound to 
the right buttock (MG XVII ) have been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 
5317, 4.118, Diagnostic Codes 7800-7805 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
each claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. Disability evaluations generally

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).

II. Cicatrix scar of the scalp

The March 2004 VA examination report indicates that the 
veteran was injured in 1943 when he hit his head on a hatch 
when he was getting out of a ship.  The veteran reported that 
he experiences soreness from the scar when the weather 
changes.  He reported no functional impairment and no lost 
work due to the scar.

The veteran's service-connected cicatrix scar of the scalp is 
currently evaluated as 0 percent disabling pursuant to 38 
C.F.R. § 4.118, DC 7805 (2006).

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448- 
58449 (Sept. 16, 2002).

The Rating Schedule criteria applicable to the present claim 
were essentially unchanged by that revision.  Under the old 
and current DC 7805, other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (effective before and after August 30, 2002).    

The March 2004 VA medical examination report indicates that 
the veteran has a barely perceptible scar at the 
frontoparietal area of the scalp that measures approximately 
3 x 1 cm.  The examiner opined that there are no problems 
with levelness, tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid, 
hypopigmentation, hyperpigmentation, abnormal texture, or 
limitation of motion due to the scar. 

The veteran does not allege and the March 2004 VA examination 
does not show that the scar in question impairs functioning 
or motion of any body part, so a compensable rating cannot be 
granted on this basis.

That does not, however, end the inquiry.  Accordingly, 
consideration will be given to whether a compensable 
evaluation should be assigned under other applicable 
Diagnostic Codes.  See Esteban, supra; 38 C.F.R. § 4.14 
(2006).

A rating could be assigned for a scar which causes 
disfigurement of the head, face, or neck.  Pursuant to 
Diagnostic Code 7800, disfigurement of the head, face, or 
neck, a 10 percent rating is warranted for disability with 
one characteristic of disfigurement.  A 30 percent disability 
rating is warranted for a scar or scars with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes, (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  The eight characteristics of disfigurement 
for the purposes of evaluation are: scar 5 or more inches (13 
or more cm.) in length; scar at least one-quarter inch (0.6 
cm) wide at widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to the underlying 
tissue; skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches (39 sq. cm); underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm); or skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm).  38 C.F.R. § 4.118, DC 7800, Note (1).  

In this instance, the Board finds that a 10 percent 
disability rating is warranted for the service-connected scar 
of the scalp under diagnostic code 7800.  The March 2004 VA 
examination report indicates that the veteran's scar measures 
3 x 1 cm and is located at the frontoparietal area of the 
scalp.  Accordingly, the criteria are met for a 10 percent 
disability rating under Diagnostic Code 7800 because the 
veteran has a disfiguring scar on the head which is at least 
one-quarter inch (0.6 cm) wide at its widest part and, 
therefore, meets one of the eight characteristics of 
disfigurement under diagnostic code 7800.  A 30 percent 
disability rating is not warranted because there is no 
visible palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features or two 
characteristics of disfigurement.     

The Board has considered whether a rating in excess of 10 
percent is applicable under any other diagnostic codes.  A 10 
percent rating is assigned for scars, other than head, face, 
or neck that are deep or that cause limited motion and which 
cover an area exceeding 6 square inches (38 C.F.R. § 4.118, 
Diagnostic Code 7801).  A 10 percent rating is also 
assignable for scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion which 
covers an area of 144 square inches (929 sq. cm.) or greater.  
(Diagnostic Code 7802).  Unstable superficial scars warrant a 
10 percent rating.  (Diagnostic Code 7803).  Scars which are 
superficial and painful on examination are assigned a 10 
percent rating.  (Diagnostic Code 7804).  The notes to the 
aforementioned diagnostic codes provide that a deep scar is 
one associated with underlying soft tissue damage; a 
superficial scar is one not associated with underlying soft 
tissue damage; an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  

The Board finds that a rating in excess of 10 percent is not 
warranted under any other Diagnostic Code.  Diagnostic Codes 
7801 and 7802 are not for application because these 
Diagnostic Codes are for scars other than on the head, face, 
or neck. Diagnostic Codes 7803 and 7804 are not for 
application because there is no evidence that the scar is 
superficial, unstable, and painful on examination.  
Accordingly, the evidence does not support a higher rating 
under any of the other rating criteria for scars.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7804 (2006).

While Note 3 of Diagnostic Code 7800 provides: "take into 
consideration untouched color photographs when evaluating 
these criteria," the Board notes that color photographs of 
the veteran's scar have not been associated with the 
veteran's claims file.  38 C.F.R. § 4.118, Diagnostic Codes 
7800 (2006).  However, there is no prejudice to the veteran 
because the examiner at the March 2004 examination adequately 
described the characteristics of the scar in question with 
such specificity that it is clear that the veteran's scar 
does not meet the evidentiary requirements for a rating in 
excess of 10 percent under Diagnostic Code 7800. 

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 10 
percent schedular rating, but no higher.  The Board 
considered assigning the veteran a rating higher than 10 
percent, but the preponderance of the evidence is against the 
assignment of a higher rating.  

III. Residuals of right second rib fracture

The veteran's service-connected residuals of fractured second 
right rib have been evaluated by analogy to the removal of 
ribs under Diagnostic Codes 5299-5297.  Under this Diagnostic 
Code, a 10 percent rating is warranted for removal of one rib 
or resection of two or more ribs without regeneration; a 20 
percent rating requires the removal of two ribs.  38 C.F.R. § 
4.71a, Diagnostic Code 5297 (2006).

The March 2004 VA examination report indicates that the 
veteran reported that he broke his second right rib during a 
landing operation in 1943 in the Pacific.  The veteran 
reported no specific changes except some achiness when the 
weather changes.  The examiner noted no bone infections, no 
current treatment, no functional impairment, and no lost work 
time.

In the March 2004 VA examination report, the examiner 
concluded that the ribs were unremarkable.   The examiner 
found evidence of old healed multiple right rib fractures 
where there is a residual cortical deformity and pleural scar 
along the lateral surface of the hemithorax.  The examiner 
noted that the specific number of ribs is indeterminate with 
the two x-ray views provided.  The left hemithorax is 
unremarkable.  Thus, in sum, the medical evidence shows 
healed multiple right rib fractures.  The medical evidence 
has not shown and the veteran has not reported any 
symptomatology or functional limitation related to the 
residuals of fracture of the right second rib.

In light of the foregoing, the Board finds that the medical 
evidence in this case does not demonstrate that a compensable 
rating is warranted for the service-connected residuals of 
second right rib fracture.  The preponderance of the evidence 
is against the claim for an increased rating.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 
Vet. App. at 49.

IV. Malaria

The March 2004 VA examination report indicates that the 
veteran reported that he suffered from malaria in 1942.  He 
explained that the only residual from the malaria is that he 
gets fever blisters around the nose and the mouth and feels 
fatigued for a day or two about one or two times a month.  At 
the examination, the veteran reported that he feels that he 
is currently in remission.  Between the attacks, he feels 
fairly normal.  Treatment has included Tylenol and camphor.  
Functional impairment results in staying at home during the 
days of the attack.  The veteran reported no lost work time.   

Diagnostic Code 6304 allows for the assignment of ratings for 
malaria and directs assignment of a 100 percent rating for 
malaria as an active disease.  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6304.  Relapses of the disease must be 
confirmed by the presence of malarial parasites in blood 
smears.  If the veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Thereafter 
rate residuals such as liver or spleen damage under the 
appropriate system.  See 38 C.F.R. § 4.88b, Diagnostic Code 
6304, Note.   

While at the January 1998 VA examination the veteran reported 
that he has had recurrent episodes of fever and chills with 
blisters on his lips which are verified by VA outpatient 
treatment records, the examiner found that these symptoms 
were not the residuals of recurrent malaria.  The examiner 
opined that because the veteran has never had diagnostic 
studies since he was discharged from the military and in view 
of the fact that he was not treated for recurrent malaria 
since his discharge from the military, there is no evidence 
he has actually has had recurrent malaria.    

The evidence of record does not show that the veteran has 
active malaria.  In fact, the March 2004 VA examination 
report indicates that the veteran does not have an active 
condition.  A blood smear performed in conjunction with the 
March 2004 examination was negative for malarial parasites.  
The VA examiner found no abnormalities during the abdominal 
examination and no liver or spleen damage was indicated.  
     
VA outpatient treatment reports of record do not show that 
the veteran experienced symptomatology related to malaria 
from February 1999 to September 2004.  Therefore, given the 
evidence of record, a compensable rating is not warranted 
under Diagnostic Code 6304.

The veteran has indicated that a compensable rating for 
malaria is warranted as the episodes he experiences are due 
to his service-connected malaria.  However, the veteran, as a 
layperson, is not considered competent to offer an opinion as 
to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006).  The 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.

V. Residuals of gunshot wound to muscle group XVII of the 
right buttock 

The March 2004 VA examination report indicates that the 
veteran was injured in 1943 with a single bullet wound that 
was deep and penetrating.  The examiner noted that he was 
hospitalized in the field for over four weeks.  The veteran 
reported that he was able to return to full duty after a 
month and a half.  The veteran does not report problems with 
bone, nerve, vessel, or fascia.  While the veteran reports 
local discomfort, he reports no loss of strength, fatigue, 
impairment of coordination, or weakness.  No complications 
were reported from the injury and the only treatment reported 
was at the time of injury.  The veteran reported no 
functional limitations as a result of his injury.      


The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  Under the criteria for 
rating muscle injuries, disabilities are characterized as 
either slight, moderate, moderately severe, or severe.  38 
C.F.R. § 4.56(d).

Currently, the veteran's service-connected gunshot wound of 
the right buttock, involving Muscle Group XVII, is rated as 
noncompensable under Diagnostic Code 5317.  According to 
Diagnostic Code 5317, Muscle Group XVII includes those 
muscles responsible for extension of the hip, abduction of 
the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XIV, in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group (the gluteus 
maximus, the gluteus medius, and the gluteus minimus).  A 
noncompensable rating is assigned if impairment of this 
muscle group is slight, a 20 percent rating is assigned for 
moderate impairment, a 40 percent rating is assigned for 
moderately severe impairment, and a 50 percent rating is 
assigned for severe impairment.  38 C.F.R. § 4.73, Diagnostic 
Code 5317.

A slight disability of the muscles anticipates a simple wound 
of muscle without debridement or infection.  There should be 
a history of superficial wound with brief treatment and 
return to duty.  Medical records should indicate healing with 
good functional results.  38 C.F.R. § 4.56(d)(1).  There 
should be no cardinal signs or symptoms of muscle loss, loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c). 

A moderate disability of the muscles is defined as a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of in-service treatment of 
the wound.  There should also be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, i.e. loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  There should also 
be particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  At this level of disability, objective 
findings indicate exit scars, a short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

Moderately severe disability of the muscles anticipates a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period for treatment of the 
wound with a record of cardinal signs and symptoms consisting 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, uncertainty of 
movement.  In addition, if present, the evidence of inability 
to keep up with work requirements should be considered.  
Objective findings should include (if present) exit scars 
indicating track of missile through one or more muscle 
groups, indications on deep palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side should demonstrate positive evidence 
of impairment.  38 C.F.R. § 4.56(d)(3).

In this case, service medical records and the veteran's 
recounted history reflect that the veteran was struck in the 
right buttock with a shrapnel fragment while on Tarawa in the 
Pacific Theatre during World War II.  Service medical records 
indicate that the veteran sustained a through and through 
penetrating wound with entrance and exit in the glutus region 
on November 27, 1943.  The December 7, 1943, medical 
treatment note indicates healed entry of small missile, no 
pain associated with the injury.  The veteran's undated 
Abstract of Medical History with his service medical records 
indicates that the veteran was treated for almost a month.  
Subsequent service medical records are absent evidence of 
further treatment related to his right buttock injury.

The January 1948 VA medical examination report indicates that 
the veteran was struck in the right buttock with a fragment 
of shrapnel and was hospitalized for this condition for 
approximately one month and then returned to duty.  The 
examiner explained that the veteran reported that he thought 
that the shrapnel was still in situ; however, the examiner 
reported that it is felt that an x-ray is unnecessary to 
determine whether the fragment is present.  The examiner 
noted that the veteran stated that the wound does not give 
him any trouble whatsoever and that he is not conscious of 
having been struck there.  The examiner found no residual 
symptoms related to his service-connected injury.
 
While an August 1999 VA outpatient treatment record indicates 
that the veteran experienced right hip pain in August 1999 
and tenderness to palpation in the right gluteal area and 
posterior thigh, subsequent VA outpatient treatment records 
do not indicate that the veteran experienced pain or other 
problems with his right hip or tenderness in the right 
gluteal area after a couple weeks of treatment.  The August 
1999 outpatient record indicates mild degenerative changes in 
the veteran's hips bilaterally.  The examiner noted that he 
had experienced pain for the last month that did not improve 
with Tylenol.  The examiner also noted that x-rays taken in 
January 1998 showed that he had a 1 cm. metallic object 
inferior to the right femoral neck.  A VA outpatient 
treatment record dated September 2001 indicates he had a 
right femur fracture in September 2001 for which he had 
surgery.  There is no medical evidence of record that links 
the fracture to the residuals of the veteran's gunshot wound.     

While at the March 2004 examination the veteran reports some 
local discomfort, the medical evidence of record shows only 
slight to moderate functional limitation that could be 
attributed to the residuals of gunshot wound to muscle group 
XVII of the right buttock.  

In March 2004, the veteran underwent a VA examination in 
which the examiner opined on the nature and severity of the 
residuals of the wound to muscle group XVII.  The examiner 
indicated that there was evidence of a previous wound injury 
to the right buttock which corresponds to muscle group XVII.  
The examiner indicated that there was no evidence of 
adherence, intermuscular scarring, or adhesion of the bone.  
There was no evidence of loss of deep fascia, loss of muscle 
substance, or impairment of muscle tone.  The examiner noted 
no signs of lowered endurance or impairment of coordination.  
Muscle group XVII displayed strength of 5/5.  The examiner 
did not indicate signs or symptoms of neurological deficit in 
association with the residuals of shrapnel injury.  
Accordingly, there is no evidence of muscle loss, loss of 
power, or symptoms related to a neurological deficit 
attributable to the residuals of the veteran's gunshot wound.     

While the March 2004 VA examination indicates limitation of 
motion of the right hip, the Board finds that the veteran's 
limitation of motion is no more than slight.  In addition, 
the limitation of motion has not been related to the 
residuals of the veteran's gunshot wounds.  In fact, the 
examiner noted that within the last year the veteran had a 
significant fracture to the right leg.  The examiner reported 
that the veteran uses a cane for that and has some limitation 
of motion of the right leg which began only after that 
injury, according to the veteran.  Per Plate II, of 38 C.F.R. 
§ 4.71 (2006), normal range of motion for flexion of the hip 
is 0-125 degrees, and normal range of motion for abduction of 
the hip is 0-45 degrees.  The examiner found: "...with the 
right leg, flexion 0-110 degrees, extension 0 to 20 degrees, 
adduction 0-20 degrees, abduction 0-30 degrees, external 
rotation 0-5, and internal rotation to 30 degrees."  The 
examiner found that the veteran has no additional limitation 
of motion based on pain, fatigue, weakness, lack of 
endurance, or incoordination in the left and right legs.  The 
veteran would not be entitled to a compensable rating for 
limitation of flexion of the thigh under Diagnostic Code 5252 
unless flexion was limited to 45 degrees or entitled to a 
compensable rating under Diagnostic Code 5251 unless 
extension was limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252 (2006).  Because the veteran 
would not be entitled to a compensable rating in light of the 
rating criteria for the hip and thigh, limitation of motion 
of the right hip is characterized as no more than slight.  
Id.  

However, the Board finds that impairment to Muscle Group XVII 
warrants a 20 percent disability rating.  In this case, the 
medical evidence of record indicates that the veteran's 
gunshot wound to the right buttock was a through and through 
penetrating wound with entrance and exit in the glutus region 
without debridement or infection.  The medical evidence also 
indicates that the veteran was treated and was hospitalized 
for this condition for approximately one month.  The wound 
was not a simple or superficial wound with brief treatment 
which would require the wound to be classified as no more 
than a slight injury.  See 38 C.F.R. § 4.56(d)(1).  While the 
veteran's service medical records and post service medical 
records did not show that the veteran experienced significant 
muscle loss, loss of power as a result of the veteran's 
gunshot wound, or more than slight functional impairment 
since the date of the veteran's increased rating claim, the 
evidence does show that there is a 1 cm. metallic object 
foreign body inferior to the right femoral neck.  The Board 
notes that 38 C.F.R. § 4.56(d)(1)(iii) provides that a slight 
disability rating will not be assigned where there are 
metallic fragments retained in muscle tissue.  In addition, 
38 C.F.R. § 4.56(b) provides that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  The 
veteran does also consistently complain of hip pain, and that 
was shown before the recent injury.  See, e.g., August 1999 
VA outpatient treatment note showing complaints of right hip 
pain and tenderness to palpation in the right gluteal area 
and posterior thigh.  Accordingly, resolving any reasonable 
doubt in the veteran's favor, the Board finds that he met the 
requirements for a 20 percent schedular rating from the date 
he filed his claim for moderate impairment of Muscle Group 
XVII because the veteran has a metallic fragment retained in 
muscle tissue and because the veteran sustained a deep 
penetrating through-and-through injury for which he was 
hospitalized for a month or more.  

The Board finds that a rating in excess of 20 percent is not 
warranted because there is no evidence of a moderate to 
severe disability since the date of the veteran's increased 
rating claim.  See Robertson v. Brown, 5 Vet. App. 70 (1993); 
Tropf v. Nicholson, 20 Vet. App. 317 (2006) (regulation 
setting forth classification of muscle injuries as slight, 
moderate, moderately severe or severe employs essentially a 
totality-of-the-circumstances test and no single factor is 
per se controlling in determining the rating for a muscle 
injury).  First, the veteran's original wound exhibited no 
evidence of debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  Second, there is no 
record or history of loss of power, weakness, or impairment 
of coordination associated with the residuals of the 
veteran's gunshot injury.  In addition, there is no evidence 
of loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  In fact, the only 
impairment that the veteran has experienced since the date of 
his increased rating claim is slight limitation of motion to 
the right hip which was not specifically found to be a 
residual of the veteran's service-connected injury.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  In this instance, the March 2004 VA 
examination report has not shown and the veteran has not 
indicated functional loss due to weakness, fatigability, 
incoordination or pain on movement due to the residuals of 
his gunshot injury.  Consequently, a higher rating is not 
warranted in light of DeLuca considerations.

That does not, however, end the inquiry.  The veteran is 
seeking a higher rating and the issue of the evaluation to be 
assigned all manifestations of the service-connected 
disability is reasonably raised in the record and is 
inextricably intertwined with the claim for a higher rating 
before the Board.  Accordingly, consideration will be given 
to whether any separate evaluations should be assigned under 
other applicable Diagnostic Codes.  See Esteban, supra; 38 
C.F.R. § 4.14 (2006).


A separate rating could be assigned for the scar caused by 
the gunshot injury.  See criteria above for Diagnostic Codes 
7801-7805.  The March 2004 VA medical examination report 
indicates that there is a barely perceptible scar in the mid 
part of the right gluteus that is about 2 x 1 cm. and 
slightly depressed.  The examiner found no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hypopigmentation, hyperpigmentation, 
abnormal texture, or limitation of motion due to the scar.

The Board finds that a separate rating is not warranted for 
the scar caused by the gunshot injury because there is no 
objective evidence that the scar is deep or covers an area 
exceeding 6 square inches, the scar causes limited motion 
which covers an area of 144 square inches or greater, the 
scar is superficial and unstable, the scar is superficial and 
painful on examination, or that the scar limits function of 
the affected part.  Accordingly, the evidence does not 
support a higher rating under any of the rating criteria for 
scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2006).

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 20 
percent schedular rating, but no higher.  The Board 
considered assigning the veteran a rating higher than 20 
percent, but the preponderance of the evidence is against the 
assignment of a higher rating. 

VI. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claims, a 
letter dated January 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the RO's January 2004 letter did not specifically tell the 
claimant to provide any relevant evidence in his possession, 
nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  
First, the 2004 letter informed the veteran that additional 
information or evidence was needed to support his claim and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The January 2004 letter advised the veteran 
that VA will make reasonable efforts to help him in getting 
evidence necessary to support his claims.  The letter also 
advised the veteran that VA would help him to obtain relevant 
federal records, including service records, VA Medical Center 
records, and records from other federal agencies, such as the 
Social Security Administration.  In addition, the January 
2004 letter advised the veteran that VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from State 
or local governments, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  However, the letter explained that the veteran must 
give VA enough information about these records so that VA can 
request them from the person or agency that has them.  
Further, the letter indicated that it was still the veteran's 
responsibility to support his claim with appropriate 
evidence.  Moreover, there was no allegation from the 
claimant that he has any evidence in his possession that is 
needed for a full and fair adjudication of his claims. 
  
The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's service connection claims were granted, 
disability ratings and effective dates were assigned, in 
prior RO decisions dating back to the 1940s.  VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton 
v. Nicholson, 20 Vet.App. 419 (2006). 

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.
  


The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  In light of the fact that the veteran was afforded a VA 
examination in March 2004, the Board finds that an additional 
examination or medical opinion is unnecessary to support the 
veteran's claims.  The VA examination of record is thorough 
and adequate upon which to base a decision.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.

While in a June 2004 statement the veteran claims that he was 
not satisfied with how the March 2004 examination was 
conducted, the veteran has not stated why he believes this 
examination was conducted improperly.  Without any indication 
on how the March 2004 VA examination was some how deficient, 
the Board finds that the veteran's assertions lack merit.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 10 percent disability rating for cicatrix 
scar of the scalp is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.

Entitlement to a compensable rating for the residuals of 
fracture to the right second rib is denied.

Entitlement to a compensable rating for malaria is denied.

Entitlement to a 20 percent rating for the residuals of 
gunshot wound to muscle group XVII of the right buttock is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.




_____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


